DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Amendments and Remarks received 6/13/2022.
Claims 1, 8, 10, 11, 12, 14, 15, 16, 17, 20 have been amended. 
Claims 2 and 6 are canceled.
Claims 1, 3-5, 7-21 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022, has been entered.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Claims 1, 8, and 17 (exemplified in the limitations of claim 1) requires, in part, the following:
for each of a plurality of different entities affiliated with an enterprise, […] display a leaderboard maintained in association with that entity, wherein each enterprise is affiliated with a different plurality of entities, and 
responsive to an occurrence of a point accumulation event associated with a user, […] display an accumulation of a quantity of points for that user, wherein when accumulated, the quantity of points are not allocated to any of the entities affiliated with the enterprise, after a point of the quantity of points is subsequently exclusively allocated to a particular entity of the plurality of different entities, that point remains in point form in association with the user.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
These steps describe the idea of a displayed ledger (i.e. applicant’s “leaderboard”) for use in fantasy sports games where points are accumulated by users and the users may allocate such points to an entity but the ledger continues to track total points accumulated by each user (i.e. applicant’s “after a point of the quantity of points is subsequently exclusively allocated to a particular entity of the plurality of different entities, that point remains in point form in association with the user”). Although not recited in independent claim 1 and 7, the specification describes this ledger (“leaderboard”) system to be for the purpose of ranking-based benefits to incentivize the use of the system and independent claim 17 includes such a limitation (i.e.: “…display a benefit associated with the user”). The Examiner finds that both the ledger (“leaderboard”) idea and the ranking-based benefits idea are each a business decision and method of managing personal behavior or interactions between people including rules or instructions; e.g. such a display of a ledger with displayed benefits incentivizes competition and use of the system. The rules regarding user allocation of points (e.g. user’s allocation is exclusive to an entity, etc…) is a business decision governing situations when the business wishes to provide user benefits/incentives based on points accumulated and displayed by the ledger (“leaderboard”) and thus a form of managing such interactions.  The maintenance of a ledger (“leaderboard”) and ranking of users associated with an enterprise entity based on point assignment is also a form of managing relationships based on interactions. There is simply no technical problem being solved here and there is no technical improvement being claimed. Instead, these are all business and marketing decisions. Furthermore, the mere nominal recitation of a “processor; and a memory device that stores a plurality of instructions” and “a display device” (e.g. to display the “benefits” and/or “leaderboard”/ledger) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.  
Step 2A (Prong 2)
The Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (i.e. in this case fantasy sports games), or serve as extra-solution activity (e.g. displaying data of the ledger). The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea electronically and within the noted field of use but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
The additional limitations recited in the aforementioned independent claims are as follows: “a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: [perform the aforementioned abstract idea]; a display device to display…data associated with the accumulated quantity of points is stored in association with an identifier of that user, and for each accumulated point, after that point is allocated, the data comprises at least each of the identifier of that user and an identifier of that particular entity ”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “displaying” data nor of causing data to be stored in association with each-other by associating data with a user’s identifier (indeed, such relational storage techniques are ubiquitous); there is no technical improvement to either data display or storage techniques. Furthermore, the contextual information and description of data does not provide a technical solution to a technical problem. Instead, these features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B
The Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity (e.g. display and storage of data with no technical improvement to such functions). For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components and/or gather, store, and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 3 recites: “wherein the point accumulation event occurs based on an activity of the user that is associated with one of the entities affiliated with the enterprise.” Respectfully, the business decision to award a point based on user activity is not technical in nature nor does it solve a technical problem nor is such a description found to be significantly more than the abstract idea itself. There is not technical solution here and there is no technical problem being solved. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 17-20 are rejected under 35 U.S.C. 103 as obvious over Baerlocher et al. (U.S. 2013/0097003 A1; hereinafter, "Baerlocher") 

Claim 1: (Currently Amended)
Pertaining to claim 1, as shown Baerlocher teaches the following:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (Baerlocher, see at least [0027]), cause the processor to:
for each of a plurality of different entities affiliated with an enterprise, cause a display device to display a leaderboard (Baerlocher, see at least [0027], [0046], and Figs. 3-5 teaching e.g.: “Such leaderboards can be displayed on a dedicated web page, or can be displayed on the interface to the associated follower or user…”) associated with that entity, wherein each enterprise is affiliated with a different plurality of entities (Baerlocher, see at least Fig. 4 e.g. #415 and at least [0046], and [0053]-[0058], teaching e.g.: “…In one embodiment, a list of Celebrity B's [an entity] Executives 415 may be displayed on Celebrity B's Page 402. Such a listing [leaderboard] will identify the various users that have obtained the various positions [leader positions] through their trading of Celebrity B's virtual shares. In the example listing of Celebrity B's Executives 415, only five levels are shown, but again, it is contemplated that the number of levels could be fewer or greater…”; Applicant’s “leaderboard” reads on Baerlocher’s “leaderboard” of [0046] and “listing 415” associated with Celebrity B [entity], which per Baerlocher, at least at [0002], may be a professional sports player [entity] affiliated with a professional sporting team [enterprise], where each team [enterprise] may be associated with a plurality of celebrities [different entities].

    PNG
    media_image1.png
    335
    703
    media_image1.png
    Greyscale

),
and responsive to an occurrence of a point accumulation event associated with a user, cause the display device to display an accumulation of a quantity of points for that user wherein when initially accumulated, the quantity of points are not allocated to any of the entities affiliated with the enterprise (Baerlocher, see at least Fig. 5A and at least [0046] and [0068], teaching e.g.: “… a follower [user] must accumulate a prerequisite number of "stars" or "points", or "star points” [points]… In one embodiment, the stars [i.e. also called points, as noted supra] are associated with the follower [user] and are not specific [not allocated] to any particular celebrity [entity], …the stars are provided as rewards for the follower performing certain tasks or satisfying certain criteria. Such tasks or criteria my comprise …buying and selling virtual shares, buying virtual dollars, …, performing other tasks, combinations thereof or any other reasonable methods to determine achievements…”), 
 […], that point remains in point form in association with the user (Baerlocher, see at least Fig. 5A and at least [0068], teaching e.g.: “…a follower must accumulate a prerequisite number of "stars" or "points", or "star points", …the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access [to content of an entity]…”; Applicant’s feature of a ‘point remains in point form in association with the user’ reads on Baerlocher’s teaching of: “…the follower does not spend or otherwise transfer ownership of the stars [i.e. also called points, as noted supra] to obtain such access.” 
data associated with the accumulated quantity of points is stored in association with an identifier of that user, and for each accumulated point, after that point is allocated, the data comprises at least each of the identifier of that user and an identifier of that particular entity (regarding “point allocation”, Baerlocher, see at least Fig. 5A and at least [0046] and [0068], teaching e.g.: “…FIG. 5A provides table 550 which illustrates one embodiment of the present invention … a follower must accumulate a prerequisite number of "stars" or "points", or "star points", … the accumulation by the follower works to unlock the media content for all known person's [an entity] that the follower owns virtual shares in, but the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access…”; 
In view of these teachings, the Examiner notes that although the term “allocate” is not explicitly used by Baerlocher to “unlock the media content for all known person’s [an entity] that the follower owns virtual shares in”, the Examiner nonetheless does find that “allocation” (e.g. association) of data is a known technique to a person of ordinary skill in the art before the effective filing date of the claimed invention and therefore, because as shown in the described embodiment by Baerlocher, a follower [user] by virtue of purchasing a virtual share of a celebrity [entity] is enabled to have his/her accumulated point(s) “working” in some manner to unlock content associated with said celebrity [entity], it would be obvious to a person of ordinary skill in the art before the effective filing date to use this known technique, i.e. “allocation”, to associate Baerlocher’s user’s “points” to entities in whom the follower [user] has purchased/obtained a virtual share, so that the system may have some mechanism by which “to work”  to “unlock” content of such celebrity [entity], because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649
Furthermore, Baerlocher, see at least [0032] regarding: “The access system 145 stores user profiles in the user profile store 175. Profiles contain information about users of the access system 145, such as biographic, demographic, … achievements, purchase information and history, and the like. It is to be understood that the user could be a known person or a follower (as defined herein),…”; where such stored information includes, e.g. per [0068]-[0075] e.g. claim 12, teaching: “…determining [implying retrieving from storage] a first star point balance [each accumulated point] associated with the first user [identifier of the user]; granting to said first user digital rights access to first media content associated with said known person [identifier of that particular entity] based at least in part on … the first star point balance [each accumulated point]” and where “For example, top level celebrities [entities] may require the level of stars illustrated in table 550”; i.e. Baerlocher teaches storing user data in profile with identifying info of the user, and teaches user data is associated with “star point balance” [accumulated qty of points] and info associated with access to first media content associated with said known person [identifier of particular entity] based at least in part on the first star point balance [each accumulated point] and requirements of such celebrity [entity]. Therefore, whether explicitly stated or not, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have stored the aforementioned associated data in Baerlocher’s user’s profile store to enable Baerlocher’s step of granting, to a particular user [identifier of user], media access associated with a particular entity [identifier of that particular entity], where such granting is based on both the user’s accumulated “star point balance” [accumulated qty of points] and the star balance requirements by such entity because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).
Furthermore, although Baerlocher teaches the above limitations, Baerlocher may not explicitly teach, within a single embodiment, that either his system or a celebrity/known person may require a user to limit the allocation of the user’s star points exclusively to a particular celebrity/known person [identifier of that particular entity] when the user desires to use such accumulated star points to unlock desired content of such particular celebrity/known person. However, regarding such feature as recited below, the Examiner notes that Baerlocher elsewhere discloses the following: [after] a point of the quantity of points is subsequently exclusively allocated to a particular entity of the plurality of different entities (Baerlocher, see at least [0069] disclosing: “It is contemplated that in such an embodiment, the decrementing of stars will work to incentivize the associated users to continue their activities in order to maintain or increase their star levels, while also providing a unique way to ensure balance and parity, by providing a mechanism which requires activity to maintain access levels, rather than rely solely on a purely capitalism mechanism where a user can buy the top level of access and block others from obtaining the same or greater access. It is also contemplated that a user could, through his star total being decremented, lose access to specific media content or a level of content without any other user taking any specific actions to unseat that user.” In view of this disclosure, the Examiner finds there is motivation to seek mechanisms by which to “incentivize users to continue their activities in order to maintain or increase their star levels, etc…”. Furthermore, per [0068] Baerlocher is noted as teaching: “In one embodiment, the stars are associated with the follower and are not specific [not exclusively allocated] to any particular celebrity,…”. Although not explicitly stated by Baerlocher, the Examiner finds that this passage, in view of the teachings at [0069] as discussed supra, implies that there is another possible embodiment, i.e. the compliment of this embodiment, where the stars are associated with the follower and are specific [i.e. exclusively allocated] to a particular celebrity because this would be a mechanism “to incentivize the associated users to continue their activities in order to maintain or increase their star levels, while also providing a unique way to ensure balance and parity, by providing a mechanism which requires activity to maintain access levels, rather than rely solely on a purely capitalism mechanism where a user can buy the top level of access and block others from obtaining the same or greater access [e.g. to all entities]”; i.e. recognizing the compliment, of the technique taught in [0068], as a potential solution to the objective disclosed in [0069] is found to be within the level of one of ordinary skill in the art and therefore also one of a finite number of identified predictable solutions with a reasonable expectation of success and therefore per MPEP 2143(I) (E) it would have been Obvious to try by a person of ordinary skill in the art. Furthermore, per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claim 3: (previously presented)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein the point accumulation event occurs based on an activity of the user that is associated with one of the entities affiliated with the enterprise (Baerlocher, see at least Figure 3; Figure 6; [0037]; [0043]; [0046]; [0068]; [0071]-[0074]; e.g. points may be accumulated for purchasing virtual shares in a celebrity [entity]).

Claim 4: (previously presented)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein the point accumulation event occurs independent of any activity of the user (Baerlocher, see at least Figure 3; Figure 6; [0037]; [0043]; [0046]; [0068]-[0069], [0071]-[0074]; e.g. “…the quantity of stars or points accumulated by a user will decrease over time. This decrease can be automatic, based on a predetermined algorithm, based on a random determination, based on user activity or inactivity…”).

Claim 5: (previously presented)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein the point accumulation event occurs in association with a random determination occurring during a play of a game (Baerlocher, see at least Figure 3; Figure 6; [0037]; [0043]; [0046]; [0068]-[0069], [0071]-[0074]; e.g. “…the quantity of stars or points accumulated by a user will decrease over time. This decrease can be automatic, based on a predetermined algorithm, based on a random determination, based on user activity or inactivity…”).

Claim 7: (original)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein different leaderboards are associated with different available benefits for users associated with said leaderboards. (Baerlocher, see at least Figure 4; Figure 5; [0041]-[0042]; [0046]; [0056]-[0058]; and [0068] e.g.: “…known person N may have a virtual share requirement of 500 shares for access to his Medium Level Content, while known person M has a virtual share requirement of the top 40% of shareholders for access to her Medium Level Content…”).

Claim 17: (Currently Amended)
Pertaining to claim 8, as shown Baerlocher teaches the following:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (Baerlocher, see at least [0027]), cause the processor to:
for each of a plurality of different entities affiliated with an enterprise, cause a display device to display a leaderboard (Baerlocher, see at least [0027], [0046], and Figs. 3-5 teaching e.g.: “Such leaderboards can be displayed on a dedicated web page, or can be displayed on the interface to the associated follower or user…”) of a plurality of users associated with that entity, wherein each enterprise is affiliated with a different plurality of entities (Baerlocher, see at least Fig. 4 e.g. #415 and at least [0046], and [0053]-[0058], teaching e.g.: “…In one embodiment, a list of Celebrity B's [an entity] Executives 415 may be displayed on Celebrity B's Page 402. Such a listing [leaderboard] will identify the various users that have obtained the various positions [leader positions] through their trading of Celebrity B's virtual shares. In the example listing of Celebrity B's Executives 415, only five levels are shown, but again, it is contemplated that the number of levels could be fewer or greater…”; Applicant’s “leaderboard” reads on Baerlocher’s “leaderboard” of [0046] and “listing 415” associated with Celebrity B [entity], which per Baerlocher, at least at [0002], may be a professional sports player [entity] affiliated with a professional sporting team [enterprise], where each team [enterprise] may be associated with a plurality of celebrities [different entities].

    PNG
    media_image1.png
    335
    703
    media_image1.png
    Greyscale

); 
	and for a first entity of the plurality of different entities: 
the plurality of users are ranked based on an amount of points each of the users […] allocated to that first entity, and a point […] allocated to that first entity by any user of the plurality of users remains associated with that user in point form (Baerlocher, see at least [0046] teaching e.g.: “…leaderboards [ranking] for the followers [ranking of users] can rank such measurables as total portfolio value, …or any other measurable activity [point accumulation per Baerlocher at [0068]] related to the follower's activities...”; and Baerlocher, per at least Fig. 5A and at least [0068], teaching e.g.: “FIG. 5A provides table 550 which illustrates one embodiment of the present invention … In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points", … the accumulation by the follower works to unlock the media content for all known person's [an entity] that the follower owns virtual shares in, but the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access…”; Applicant’s “[point] remains associated with that user in point form” reads on Baerlocher’s teaching: “…the follower does not spend or otherwise transfer ownership of the stars [i.e. also called points, as noted supra] to obtain such access.” 
In view of these teachings, the Examiner notes that although the term “allocate” is not explicitly used by Baerlocher, the Examiner does find that “allocation” of data is a known technique to a person of ordinary skill in the art before the effective filing date of the claimed invention and therefore, because as shown in the described embodiment by Baerlocher, a follower [user] by virtue of purchasing a virtual share of a celebrity [entity] is enabled to have his/her accumulated point(s) “working” in some manner to unlock content associated with said celebrity [entity], it would be obvious to a person of ordinary skill in the art before the effective filing date to use this known technique, such as “allocation”, to associate Baerlocher’s users “points” to entities in whom the follower [user] has a virtual share, so the system may know which content to unlock, because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649)[;] 
and responsive to a realized benefit event occurring in association with the first entity of the plurality of different entities, for a first user of the plurality of users with at least one point allocated to the first entity, cause the display device to display a benefit associated with the first user (Baerlocher, see at least Figure 3; Figure 4; [0038]; [0041]-[0042]; [0046]; [0057]-[0058] e.g.: per [0046]: “This virtual stock market aspect of the present disclosure provides an additional game in which users can participate… Such a game can be supplemented with leaderboards, which could identify the top performers locally, nationally, and globally, which again would provide incentive for some users to more actively participate. In one embodiment, leaders, as identified on a leaderboard, will be awarded bonuses [a benefit]. Examples of such bonuses can include additional attempts to win or achieve virtual dollars, the awarding of a preset amount of virtual dollars, access to additional media content,… Such leaderboards can be displayed on a dedicated web page, or can be displayed on the interface to the associated follower or user…”)
Furthermore, although Baerlocher teaches the above limitations, Baerlocher may not explicitly teach, within a single embodiment, that either his system or a celebrity/known person may require a user to limit the allocation of the user’s star points, i.e. exclusively allocate, to a particular celebrity/known person [to that first entity] when the user desires to use such accumulated star points to unlock desired content of such particular celebrity/known person. However, regarding this feature, the Examiner notes that Baerlocher elsewhere discloses the following: e.g. per at least [0069] Baerlocher discloses: “It is contemplated that in such an embodiment, the decrementing of stars will work to incentivize the associated users to continue their activities in order to maintain or increase their star levels, while also providing a unique way to ensure balance and parity, by providing a mechanism which requires activity to maintain access levels, rather than rely solely on a purely capitalism mechanism where a user can buy the top level of access and block others from obtaining the same or greater access. It is also contemplated that a user could, through his star total being decremented, lose access to specific media content or a level of content without any other user taking any specific actions to unseat that user.” In view of this disclosure, the Examiner finds there is motivation to seek mechanisms by which to “incentivize users to continue their activities in order to maintain or increase their star levels, etc…”. Furthermore, per [0068] Baerlocher is noted as teaching: “In one embodiment, the stars are associated with the follower and are not specific [not exclusively allocated] to any particular celebrity [entity],…”. Although not explicitly stated by Baerlocher, the Examiner finds that this passage, in view of the teachings at [0069] as discussed supra, implies that there is another possible embodiment, i.e. the compliment of this embodiment, where the stars are associated with the follower and are specific [i.e. exclusively allocated] to a particular celebrity because this would be a mechanism “to incentivize the associated users to continue their activities in order to maintain or increase their star levels, while also providing a unique way to ensure balance and parity, by providing a mechanism which requires activity to maintain access levels, rather than rely solely on a purely capitalism mechanism where a user can buy the top level of access and block others from obtaining the same or greater access [e.g. to all entities]”; i.e. recognizing the compliment, of the technique taught in [0068], as a potential solution to the objective disclosed in [0069] is found to be within the level of one of ordinary skill in the art and therefore also one of a finite number of identified predictable solutions with a reasonable expectation of success and therefore per MPEP 2143(I) (E) it would have been Obvious to try by a person of ordinary skill in the art. Furthermore, per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claim 18: (original)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 17, wherein the benefit comprises access to nonpublic information. (Baerlocher, see at least Figure 4 and related disclosure; e.g. access to content may include seeing personal stock trades of Celebrity B [nonpublic information]).

Claim 19: (original)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 17, wherein the benefit comprises access to a non-public area associated with the first entity. (Baerlocher, see at least Figure 4 and related disclosure; e.g. access to content may include 1 on 1 video chat [nonpublic area associated with the first entity]).

Claim 20: (currently amended)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 17, wherein when executed by the processor responsive to the realized benefit event occurring in association with the first entity, for a second user of the plurality of users associated with the first entity, the instructions cause the processor to cause the display device to display a benefit associated with the second user, the second user having a lower ranking than the first user and the benefit associated with the second user having a lower value than the benefit associated with the first user. (Baerlocher, see at least Figure 4 e.g. per table #440; and see also at least [0046], [0057]-[0058] and [0063]-[0065]; e.g. Chairman of the board ranking receives benefits of higher value than a lower ranked user, such as a Vice President ranking who receives benefits of a lower value than the user with a Chairman ranking.)

Claim 21: (previously presented)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein the point accumulation event occurs based on an activity of the user that is associated with the enterprise. (Baerlocher, see at least Figures 4, 5, 5A; [0037]; [0043]; [0046]; and [0068]; e.g.: “…the stars [also called points] are provided as rewards for the follower performing certain tasks or satisfying certain criteria. Such tasks or criteria my comprise playing games, participating in surveys, utilizing the access system (e.g. visiting the website), buying and selling virtual shares, buying virtual dollars, accessing 3rd party content or advertisements, performing other tasks, combinations thereof or any other reasonable methods to determine achievements…”; Applicant fails to stipulate any particular limitation regarding what “associated with the enterprise” encompasses and therefore because a celebrity (e.g. pro football player) is associated with his team (an entity), then an activity of the user with the celebrity (e.g. buying virtual shares in the celebrity) is also an activity of the user which is “associated with the” celebrity’s team [enterprise]).


Claims 8-12, 14-16 are rejected under 35 U.S.C. 103 as obvious over Baerlocher et al. (U.S. 2013/0097003 A1; hereinafter, "Baerlocher") in view of Pino et al. (U.S. 2009/0089838 A1; hereinafter, "Pino")

Claim 8: (Currently Amended)
Pertaining to claim 8, as shown Baerlocher teaches the following:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (Baerlocher, see at least [0027]), cause the processor to:
Responsive to […] the user […] allocating a point to a first entity of a plurality of different entities affiliated with an enterprise, cause a display device to display a modification of a ranking of users associated with the first entity affiliated with the enterprise, the modification being based on the allocation of the point (Baerlocher, see at least Figure 3; Figure 4; [0038]; [0041]-[0042]; [0046]; [0057]-[0058], e.g. per [0046]: “This virtual stock market aspect of the present disclosure provides an additional game in which users can participate… Such a game can be supplemented with leaderboards [ranking of users associated with an entity which is modified based on points], which could identify the top performers locally, nationally, and globally, which again would provide incentive for some users to more actively participate. In one embodiment, leaders, as identified on a leaderboard, will be awarded bonuses [a benefit]. Examples of such bonuses can include additional attempts to win or achieve virtual dollars, the awarding of a preset amount of virtual dollars, access to additional media content,… Such leaderboards can be displayed on a dedicated web page, or can be displayed on the interface to the associated follower or user…”; e.g. note per [0068]: “…the stars [also called points] are provided as rewards for the follower performing certain tasks or satisfying certain criteria. Such tasks or criteria my comprise playing games, participating in surveys, utilizing the access system (e.g. visiting the website), buying and selling virtual shares, buying virtual dollars, accessing 3rd party content or advertisements, performing other tasks, combinations thereof or any other reasonable methods to determine achievements…”), wherein: each enterprise is affiliated with a different plurality of entities, after the point is […] allocated to the first entity of the plurality of different entities affiliated with the enterprise, that point remains in point form in association with the user (Baerlocher, see at least Fig. 5A and at least [0046] and [0068], teaching e.g.: “…FIG. 5A provides table 550 which illustrates one embodiment of the present invention … In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points", … the accumulation by the follower works to unlock the media content for all known person's [an entity] that the follower owns virtual shares in, but the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access…”; Applicant’s “that point remains in point form in association with the user” reads on Baerlocher’s teaching: “…the follower does not spend or otherwise transfer ownership of the stars [i.e. also called points, as noted supra] to obtain such access.”
In view of these teachings, the Examiner notes that although the term “allocate” is not explicitly used by Baerlocher, the Examiner does find that “allocation” of data is a known technique to a person of ordinary skill in the art before the effective filing date of the claimed invention and therefore, because as shown in the described embodiment by Baerlocher, a follower [user] by virtue of purchasing a virtual share of a celebrity [entity] is enabled to have his/her accumulated point(s) “working” in some manner to unlock content associated with said celebrity [entity], it would be obvious to a person of ordinary skill in the art before the effective filing date to use this known technique, such as “allocation”, to associate Baerlocher’s user’s “points” to entities in whom the follower [user] has a virtual share, so the system may know which content to unlock, because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); 
for each point […] allocated to the first entity by the user, data associated with at least each of an identifier of the user and an identifier of the first entity is caused to be stored for a period of time (Baerlocher, see at least [0032] regarding: “The access system 145 stores user profiles in the user profile store 175. Profiles contain information about users of the access system 145, such as biographic, demographic, … achievements, purchase information and history, and the like. It is to be understood that the user could be a known person or a follower (as defined herein),…”; where such stored information includes, e.g. per [0068]-[0075] e.g. claim 12, teaching: “…determining [implying retrieving from storage] a first star point balance [each accumulated point] associated with the first user [identifier of the user]; granting to said first user digital rights access to first media content associated with said known person [identifier of that particular entity] based at least in part on … the first star point balance [each accumulated point]” and where “For example, top level celebrities [entities] may require the level of stars illustrated in table 550”; i.e. Baerlocher teaches storing user data in profile with identifying info of the user, and teaches user data is associated with “star point balance” [accumulated qty of points] and info associated with access to first media content associated with said known person [identifier of first entity] based at least in part on the first star point balance [each accumulated point] and requirements of such celebrity [entity]. Therefore, whether explicitly stated or not, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have stored the aforementioned associated data in Baerlocher’s user’s profile store to enable Baerlocher’s step of granting, to a particular user [identifier of user], media access associated with a particular entity [identifier of that first entity], where such granting is based on both the user’s accumulated “star point balance” [accumulated qty of points] and the star balance requirements by such entity because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).
Furthermore, although Baerlocher teaches the above limitations, Baerlocher may not explicitly teach, within a single embodiment, that either his system or a celebrity/known person may require a user to limit the allocation of the user’s star points, i.e. exclusively allocate, to a particular celebrity/known person [to that first entity] when the user desires to use such accumulated star points to unlock desired content of such particular celebrity/known person. However, regarding this feature, the Examiner notes that Baerlocher elsewhere discloses the following: e.g. per at least [0069] Baerlocher discloses: “It is contemplated that in such an embodiment, the decrementing of stars will work to incentivize the associated users to continue their activities in order to maintain or increase their star levels, while also providing a unique way to ensure balance and parity, by providing a mechanism which requires activity to maintain access levels, rather than rely solely on a purely capitalism mechanism where a user can buy the top level of access and block others from obtaining the same or greater access. It is also contemplated that a user could, through his star total being decremented, lose access to specific media content or a level of content without any other user taking any specific actions to unseat that user.” In view of this disclosure, the Examiner finds there is motivation to seek mechanisms by which to “incentivize users to continue their activities in order to maintain or increase their star levels, etc…”. Furthermore, per [0068] Baerlocher is noted as teaching: “In one embodiment, the stars are associated with the follower and are not specific [not exclusively allocated] to any particular celebrity [entity],…”. Although not explicitly stated by Baerlocher, the Examiner finds that this passage, in view of the teachings at [0069] as discussed supra, implies that there is another possible embodiment, i.e. the compliment of this embodiment, where the stars are associated with the follower and are specific [i.e. exclusively allocated] to a particular celebrity because this would be a mechanism “to incentivize the associated users to continue their activities in order to maintain or increase their star levels, while also providing a unique way to ensure balance and parity, by providing a mechanism which requires activity to maintain access levels, rather than rely solely on a purely capitalism mechanism where a user can buy the top level of access and block others from obtaining the same or greater access [e.g. to all entities]”; i.e. recognizing the compliment, of the technique taught in [0068], as a potential solution to the objective disclosed in [0069] is found to be within the level of one of ordinary skill in the art and therefore also one of a finite number of identified predictable solutions with a reasonable expectation of success and therefore per MPEP 2143(I) (E) it would have been Obvious to try by a person of ordinary skill in the art. Furthermore, per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
Although Baerlocher teaches the above limitations, including responsive to the user exclusively allocating a point to a first entity… caus[ing] a display device to display a leaderboard [modification of  a ranking of users…], etc…, Baerlocher may not explicitly teach the below recited nuance regarding such display of his leaderboard. However, regarding this feature, Baerlocher in view of Pino teaches the following:
[responsive] to an occurrence of a point redemption event associated with a user  (Pino, see at least [0054] e.g.: “the bonus points may be, may equate to, or may translate to (e.g., 100 bonus points equals one point of ... ) frequent flier miles, discount points, money (e.g., cents), purchase points (e.g., points that accumulate to be redeemed for various products), etc…”);
Examiner finds that Pino’s product is analogous to Baerlocher’s media content. Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Pino (directed towards allowing a user to redeem points for various items and products) which is applicable to a known base device/method of Baerlocher (who is already directed towards a system/method enabling users to accumulate points which work in some manner, e.g. via Pino’s point redemption, to unlock various products such as the media content [a benefit] for all known person's [an entity] of whom the follower owns virtual shares) to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pino (i.e. point redemption) to the device/method of Baerlocher (who allows point to work to unlock benefits) such that Baerlocher’s user’s use of points to unlock media content [a benefit] is in response to a redemption of points [point redemption event], as per Pino’s teachings and techniques, because Baerlocher and Pino are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 9: (original)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher in view of Pino teaches the following:
The system of Claim 8, wherein the point redemption event occurs responsive to receipt of data associated with an input made by the user. (Pino, see at least [0053]-[0054] e.g.: “the viewer performed the requested action to thereby increase the number of points by a quantity equal to the bonus points offered by the incentive… The bonus points may comprise any suitable incentive to the viewer… the bonus points may comprise:… points that accumulate to be redeemed for various products…”; when a point redemption is made, it is after [in response to] the user having provided an input – e.g. “performed the requested action to thereby increase the number of points…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Pino which is applicable to a known base device/method of Baerlocher to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pino to the device/method of Baerlocher because Baerlocher and Pino are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 10: (currently amended)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor responsive to the occurrence of the point redemption event and prior to enabling the user to exclusively allocated the point, the instructions cause the processor to cause the display device to display a leaderboard maintained in association with the first entity. (Baerlocher, see at least Fig. 5A, [0046] e.g. “leaderboard”, and [0068] e.g.: “FIG. 5A provides table 550 which illustrates one embodiment of the present invention which requires additional criterion to be achieved prior to granting access to media content. In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points", in addition to the required number of virtual share holdings, in order to unlock or otherwise obtain access to the associated celebrity's media content.” In view of these teachings, the Examiner finds that there is motivation for a practitioner of the already noted Baerlocher/Pino combination to recognize the need for the user to be presented with a display of table 550 and/or Baerlocher’s “leaderboard” before the system “works” to unlock media content based on the user’s accumulated redeemed points; e.g. for example to set the user’s expectations about what content they will receive before such content is provided and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claim 11: (currently amended)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor, the instructions cause the processor to cause the display device to display an acknowledgement, from the first entity, of the allocated point. (Baerlocher, see at least Fig.4 and 5A, [0046], and [0058] in conjunction with [0068] e.g.: “…In the current example, the summary 440 identifies the various achievement levels (e.g., CEO) and their associated reward (e.g., receiving a personal video message from Celebrity B [results in a display device displaying an acknowledgement, from the first entity]), and would work to both provide information about the different levels and incentivize other investors to try and reach such achievements… FIG. 5A provides table 550 which illustrates one embodiment of the present invention which requires additional criterion to be achieved prior to granting access to media content. In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points",…”; In view of these teachings, the Examiner understands that a form of media content which may be granted includes “receiving a personal video message from Celebrity B” [results in a display device displaying an acknowledgement, from the first entity] and this message from Celebrity B may be in response to a follower accumulating a necessary incremental “point”, which as discussed in the rejection of the parent claim supra may be assigned to the celebrity [entity].) 

Claim 12: (currently amended)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor, the instructions cause the processor to cause the display device to display an advertisement based on the allocation of the point to the first entity. (Baerlocher, see at least Fig.4 and 5A, and [0058] in conjunction with [0068] e.g.: “…In the current example, the summary 440 identifies the various achievement levels (e.g., CEO) and their associated reward (e.g., receiving a personal video message from Celebrity B [results in a display device displaying an acknowledgement, from the first entity]), and would work to both provide information about the different levels and incentivize other investors to try and reach such achievements… FIG. 5A provides table 550 which illustrates one embodiment of the present invention which requires additional criterion to be achieved prior to granting access to media content. In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points",…”; In view of these teachings, the Examiner understands that a form of media content which may be granted includes “receiving a personal video message from Celebrity B” [results in a display device displaying an advertisement] and this message from Celebrity B may be in response to a follower accumulating a necessary incremental “point”, which as discussed in the rejection of the parent claim supra may be assigned to the celebrity [entity].)

Claim 14: (currently amended)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor responsive to an occurrence of a point expiration event, the instructions cause the processor to cause the display device to display an unallocation of the point from the first entity (Baerlocher, see at least [0009] and [0069] teaching e.g.: “the computerized system is configured to automatically decrement the star point balance associated with a user based on operator-defined criteria”; Examiner notes that the if the point balance is decremented, then such points are also not available to unlock content associated with an entity and in this manner are also unallocated from such entity and this provides motivation to display such information to Baerlocher’s user. Therefore, it would have been obvious before the effective filing date of the claimed invention to have displayed such decrement as a result of the unallocation on Baerlocher’s user’s display, e.g. Baerlocher’s “leaderboard” and/or other user displays because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649).

Claim 15: (currently amended)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor prior to the occurrence of the point redemption event and responsive to an occurrence of a point accumulation event associated with the user, the instructions cause the processor to cause the display device to display an accumulation of a quantity of points for the user, wherein when accumulated, the quantity of points are not allocated to any of the entities affiliated with the enterprise. (Baerlocher, see at least Fig. 5A, [0046] regarding “leaderboard”, and at least [0068], teaching e.g.: “FIG. 5A provides table 550 which illustrates one embodiment of the present invention … In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points", … the accumulation by the follower works to unlock the media content for all known person's [an entity] that the follower owns virtual shares in, but the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access…”; Applicant’s “the quantity of points are not assigned to any of the entities” reads on Baerlocher’s teaching: “…the follower does not spend or otherwise transfer ownership of the stars [i.e. also called points, as noted supra] to obtain such access.”)

Claim 16: (currently amended)
Baerlocher/Pino teaches the limitations upon which this claim depends, including the occurrence of the point redemption event. Furthermore, Baerlocher teaches the following:
The system of Claim 15, wherein when executed by the processor after the occurrence of the point redemption event and responsive to an occurrence of a realized benefit event associated with the first entity, the instructions cause the processor to cause the display device to display a benefit associated with the user. (Baerlocher, see at least Figure 3; Figure 4; [0038]; [0041]-[0042]; [0046]; e.g. [0057]-[0058] e.g.: “portfolio summary 337… [includes] links to the unlocked media content 344 [the determined benefit] that has been provided in exchange for the purchase [benefit event] of the various virtual shares…”; as already noted supra by the combination of Baerlocher/Pino, the purchase of shares may be in response to the occurrence of the point redemption to purchase such shares.)

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Baerlocher in view of Pino and further in view of Boyd et al. (U.S. 2004/0193489 A1; hereinafter, "Boyd")

Claim 13: (previously presented)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein after the point is exclusively allocated to the first entity, the point is non-transferable to any other entity of the plurality of different entities. (Boyd, see at least [0177] teaching e.g.: “[0177] Another policy makes the points non-transferrable from one account to another…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Boyd (directed towards a technique which provides for an alternate policy which makes points non-transferrable from one account to another) which is applicable to a known base device/method of Baerlocher (already directed towards users accumulating points which may work to unlock content of a celebrity they follow) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Boyd to the device/method of Baerlocher because Baerlocher and Boyd are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended claims 1, 8, 10, 11, 12, 14, 15, 16, 17, 20 on 6/13/2022. Applicant's arguments (hereinafter “Remarks”) also filed 6/13/2022, have been fully considered but are respectfully not convincing as outlined below. Note the 35 USC 101 and 103 rejections with updated citations to Baerlocher in view of Pino for the independent claims.
Applicant’s arguments regarding the 35 USC 101 rejection (remarks, pg. 7) are respectfully moot in view of the new grounds of rejection presented in the Office Action. 
Applicant’s argument regarding the 35 USC 103 prior art rejection are respectfully not convincing. Applicant argues (Remarks, pgs.8-12) that “…while Baerlocher includes granting a user digital rights access to a known person based at least in part on a star point balance associated with that user (see paragraph [0009]), such star points are never allocated to that known person (let alone exclusively allocated to that know person). Rather, such star points appear to be an independent condition needing to be satisfied to access the digital rights of a known person….” 
Examiner respectfully notes that Applicant is not arguing against the grounds of rejection presented in the Office Action – i.e. the Office does not set forth the premise that Baerlocher explicitly teaches “allocation” of star points to a celebrity [known person]. Instead, the grounds of rejection, as noted in the rejection above, and summarized hereinbelow for ease of reference, are predicated upon the following rationale:
Baerlocher, see at least Fig. 5A and at least [0046] and [0068], teaching e.g.: “…FIG. 5A provides table 550 which illustrates one embodiment of the present invention … a follower must accumulate a prerequisite number of "stars" or "points", or "star points", … the accumulation by the follower works to unlock the media content for all known person's [an entity] that the follower owns virtual shares in, but the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access…”; 
In view of these teachings, the Examiner notes that although the term “allocate” is not explicitly used by Baerlocher to “unlock the media content for all known person’s [an entity] that the follower owns virtual shares in”, the Examiner nonetheless does find that “allocation” (e.g. association) of data is a known technique to a person of ordinary skill in the art before the effective filing date of the claimed invention and therefore, because as shown in the described embodiment by Baerlocher, a follower [user] by virtue of purchasing a virtual share of a celebrity [entity] is enabled to have his/her accumulated point(s) “working” in some manner to unlock content associated with said celebrity [entity], it would be obvious to a person of ordinary skill in the art before the effective filing date to use this known technique, i.e. “allocation”, to associate Baerlocher’s user’s “points” to entities in whom the follower [user] has purchased/obtained a virtual share, so that the system may have some mechanism by which “to work”  to “unlock” content of such celebrity [entity], because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649
Therefore, applicant’s assertions and arguments are not convincing and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622